Name: Commission Regulation (EEC) No 3000/92 of 16 October 1992 opening a standing invitation to tender in Belgium, Germany, Greece, France and Italy for the free supply of common wheat flour to the victims of the conflict in what was formerly Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 301 /10 Official Journal of the European Communities 17. 10. 92 COMMISSION REGULATION (EEC) No 3000/92 of 16 October 1992 opening a standing invitation to tender in Belgium, Germany, Greece, France and Italy for the free supply of common wheat flour to the victims of the conflict in what was formerly Yugoslavia Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Under the conditions laid down in Regulation (EEC) No 2344/92, the Belgian, German, French, Greek and Italian intervention agencies shall open a standing invita ­ tion to tender for the supply of 55 000 tonnes of common wheat flour as set out in Annex I and in accordance with the provisions of this Regulation. Article 2 (2) of Regulation (EEC) No 2344/92 notwith ­ standing, the aforementioned products shall be delivered in the packaging as defined in point 1.3 of Annex I. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2139/92 of 23 July 1992 on urgent action for the supply of agri ­ cultural products to the victims of the conflict in what was formerly Yugoslavia ('), Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1738/92 (3), and in particular Article 7 (6) thereof, Whereas Commission Regulation (EEC) No 2344/92 of 10 August 1992 laying down detailed rules applicable to the free supply of agricultural products to the victims of the conflict in what was formerly Yugoslavia (4) provides for allocation of the supply of common wheat flour pursuant Council Regulation (EEC) No 2139/92 to be made by invitation to tender ; whereas the invitations to tender for the free supply of processed products cover the quantities of basic products to be taken from intervention stocks as payment in kind for these supplies, and for the processing, transport and other related costs ; Whereas tenders may relate to common wheat and durum wheat ; whereas criteria must therefore be laid down to determine which is the most favourable tender ; whereas to that end tenders should be compared on the basis of the value of the quantity of the basic product requested as payment in kind ; Whereas it is necessary to ensure that deadlines for de ­ livery are complied with ; whereas the appropriate provi ­ sions should therefore be laid down concerning the release of delivery securities in the case of late deliveries ; Whereas a standing invitation to tender should be opened in five Member States for the supply of 55 000 tonnes of common wheat flour to be delivered to the representatives of the United Nations High Commissioner for Refugees in Ljublijana, Zagreb, Split, Belgrade, Skopje and Pod ­ gorica ; Article 2 Tenders shall be for the quantity, in metric tonnes, of common wheat or of durum wheat necessary to cover the supply, transport and other costs, up to the delivery stage provided for, of the entire lot indicated in the notice of invitation to tender provided for in Article 15 (2) of Regu ­ lation (EEC) No 2344/92. The quantity of wheat awarded as payment in kind for the supply shall be made available, at the successful tenderer's choice, from the intervention stocks designated for this purpose in the abovementioned notice of invitation to tender. The tender security shall be set at ECU 15 per tonne . Article 3 1 . Where the quantities actually supplied during a one-week period are found to be less than 50 % of the quantities to be supplied pursuant to the delivery schedule laid down in point 2.4 of Annex I, the security provided for in Article 8 of Regulation (EEC) No 2344/92 shall be forfeit in respect of the quantity not supplied during the abovementioned period. However, if the operator provides proof that the quantity was delivered during the following week, only 10 % of the security shall be forfeit. Such deliveries shall not be included in the deliveries scheduled for the following week. (') OJ No L 214, 30. 7. 1992, p. 8 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 180, 1 . 7. 1992, p. 1 . O OJ No L 227, 11 . 8 . 1992, p. 18. 17. 10. 92 Official Journal of the European Communities No L 301 /11 2. The previous paragraph shall apply when the operator is responsible for the delay in deliveries. Article 4 1 . The time limit for submission of tenders for the first partial invitation to tender shall be 1 1 a.m. on 21 October 1992 (Brussels time). 2. The time limit for submission of tenders for the following partial invitation to tender shall expire at 11 a.m. each Wednesday (Brussels time). 3 . The time limit for submission of tenders for the last partial invitation to tender shall expire at 11 a.m. on 11 November 1992 (Brussels time). 4. Notwithstanding Article 15 of Commission Regula ­ tion (EEC) No 2344/92, the intervention agency concerned shall publish an invitation to tender at least three days before the date laid down for the first partial invitation to tender. are specified in the invitation to tender issued by the intervention agency concerned. Article 8 For the purposes of booking the expenditure by the Euro ­ pean Agricultural Guidance and Guarantee Fund (EAGGF), the book value of the products concerned shall be : Common wheat : ECU 52/tonne Durum wheat : ECU 67/tonne. Article 9 When scrutinizing tenders, the Commission departments shall determine the value of the quantities of basic products requested as payment in kind on the basis of the intervention price applicable during September 1992. The tender offering the lowest value for the quantity of the basic product requested as payment in kind shall be selected. Article 10 The Member States concerned shall take all appropriate measures to ensure that no refund or monetary compen ­ satory amount is applied within the framework of the supply, in particular by specifying this on the export licence . Article 11 1 . The Member States concerned shall adopt all addi ­ tional provisions necessary for implementation of this Regulation . 2. The Member States concerned shall send to the Commission all information on the carrying out of the supply, in particular relating to the award of the contract, delivery times and the actual date of takeover by the authorities referred to in point 2.3 of Annex I. Article 12 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 5 Tenders shall be submitted to the intervention agency concerned. The intervention agencies concerned shall forward the tenders to the Commission in accordance with the schedule specified in Annex II. Article 6 A specimen of the takeover certificate referred to in Article 9 (3) of Regulation (EEC) No 2344/92 is given in Annex III hereto. The certificate shall be issued after the goods have been taken over by the authorities referred to in point 2.3 of Annex I. Article 7 The successful tenderer shall undertake to provide the authorities laid down in point 2.3 of Annex I with the documents required for the purposes of the supply which This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 October 1992. For the Commission Ray MAC SHARRY Member of the Commission No L 301 /12 Official Journal of the European Communities 17. 10 . 9: ANNEX I 1 . Common wheat flour 1.1 . Number of lots : Lot No 1 : 2 025 tonnes to be delivered to Ljubijana Lot No 2 : 6 399 tonnes to be delivered to Zagreb Lot No 3 : 21 870 tonnes to be delivered to Split Lot No 4 : 7 290 tonnes to be delivered to Belgrade Lot No 5 : 13 500 tonnes to be delivered to Belgrade Lot No 6 : 1 620 tonnes to be delivered to Skopje Lot No 7 : 2 296 tonnes to be delivered to Podgorica 1.2. Characteristics and quality of the goods ('): OJ No C 114, 29 . 4. 1991 (point II.B.I(a)) 1.3 . Packaging : New jute/polypropylene mix bags . Content 50 kg net-weight Sacks shall be placed on disposable pallets of appropriate dimensions and each pallet shall be covered with polyethylene netting 1 .4. Marking : European flag : OJ No C 114, 29 . 4. 1991 (Annexes I and II) Inscriptions in Serbo-Croat : 'European Community' (in letters at least 5 cm high); 'Humanitarian Aid  Common wheat flour' (in letters at least 2,5 cm high) 2. Conditions of supply 2.1 . Mobilization of the product : domestic market of the Member State concerned 2.2. Stage of delivery : fas warehouse 2.3. Authorities responsible for the takeover : Ljubljana : Slovenia Red Cross, on behalf of the United Nations High Commissioner for Refugees (UNHCR) Warehouse : Smartinska Street, 33, Ljubijana, tel. (38) (61 ) 312 576) Agent : Mr Ivan Hyala Zagreb : United Nations High Commissioner for Refugees (UNHCR), c/o Grafika, Zagrebacka 194, 41000 Zagreb Agent : Mr Kim Madsen Custom clearance : Intereuropa, Valesajam, Avenija Dubrovnik 2 Agent : Mrs Koka Split : United Nations High Commissioner for Refugees (UNHCR), c/o Adriachem, 58812 Kastel Sucurac, Split Agent : Mr Boi Lan Van Chon Custom clearance : Intereuropa, Valesajam, Avenija Dubrovnik 2 Agent : Mrs Koka Belgrade : Yugoslavia Red Cross on behalf of the United Nations High Commissioner for Refugees (UNHCR), Simina 19, 1000 Belgrade, tel . (011 ) $21 346 ; fax (011 ) 621 030 Custom clearance : Jugosped, Terminal Beograd Pos. 6121 Agent : Mr Dusan Musicki, tel. (011 ) 648 453 Podgorica : Montenegro Red Cross on behalf of the United Nations High Commissioner for Refugees (UNHCR), Jovana Tomasevica 6, 81000 Podgorica/Titograd, tel (081 ) 41 819 Custom clearance : Jugosped, Terminal Beograd Pos. 6121 Agent : Mr Dusan Musicki, tel. (011 ) 647 453 Skopje : Montenegro Red Cross on behalf of the United Nations High Commissioner for Refugees (UNHCR), Koko Raun 13, 91000 Skopje Agent : Mr Ivan Narasanov, tel. (91 ) 222 433, fax (91 ) 230 542 Custom clearance : Makosped (') The successful tenderer shall submit to the authorities referred to in point 2.3 a certificate issued by an official authority certifying that, for the product to be supplied, the standards relating to radioactivity in the Member State concerned have not been excee ­ ded. 17. 10. 92 Official Journal of the European Communities No L 301 /13 2.4. Destinations, quantities and deadlines for supply : (tonnes) Deadlines for supply Lot No 1 Ljubljana Lot No 2 Zagreb Lot No 3 Split Lot No 4 Belgrade Lot No 5 Belgrade Lot No 6 Skopje Lot No 7 Podgorica 2.11.1992 55 174 520 200 328 40 60 3.11.1992 55 174 520 200 320 40 60 4.11.1992 55 174 520 200 320 40 60 5.11.1992 55 174 520 200 320 40 60 6. 11.1992 55 174 520 200 320 40 60 9.11.1992 55 174 536 200 328 40 60 10.11.1992 55 174 520 200 320 40 60 11.11.1992 55 174 520 200 320 40 60 12.11.1992 55 174 520 200 320 40 60 13 . 11.1992 55 174 520 200 320 40 60 16.11.1992 55 174 536 200 328 40 60 17.11.1992 55 174 520 200 320 40 60 18 . 11.1992 55 / 174 520 200 320 40 60 19.11.1992 55 174 520 200 320 40 60 20.11.19^2 55 174 520 200 320 40 60 23.11.1992 55 174 536 200 328 40 60 24.11.1992 55 174 520 200 320 40 60 25.11.1992 55 174 520 200 320 40 60 26.11.1992 55 174 520 200 320 40 60 27.11.1992 55 174 520 200 320 40 60 30. 11.1992 55 174 536 200 328 40 60 1 . 12. 1992 55 174 520 200 320 40 60 2.12.1992 55 174 520 200 320 40 60 3.12.1992 55 174 520 200 320 40 60 4.12.1992 55 174 520 200 320 40 60 7. 12. 1992 55 174 536 200 328 40 60 8 . 12. 1992 55 174 520 200 320 40 60 9 . 12. 1992 55 174 520 200 320 40 60 10.12.1992 55 174 520 200 320 40 60 11.12. 1992 55 174 520 200 320 60 60 14.12.1992 55 174 536 200 328 40 60 15.12.1992 55 174 520 200 320 60 60 16.12.1992 55 174 520 200 320 40 60 17. 12. 1992 55 174 520 200 320 60 60 18.12.1992 55 174 520 200 320 40 76 No L 301 /14 Official Journal of the European Communities 17. 10 . 92 (tonnes) Deadlines for supply Lot No 1 Ljubijana Lot No 2 Zagreb Lot No 3 Split Lot No 4 Belgrade Lot No 5 Belgrade Lot No 6 Skopje Lot No 7 Podgorica 21.12. 1992 55 110 536 100 328 60 60 22.12.1992 45 110 520 100 320 40 60 23.12.1992 89 520 90 320 60 60 28.12.1992 520 328 29. 12. 1992 520 320 30.12.1992 479 328 31.12.1992 479 300 Total 2 025 6 399 21 870 7 290 13 500 1 620 2 296 2.5. Where a tender is not accepted on 22 October 1992 the start of the supplies shall be deferred by seven days. This deferral is extended for a further seven days each time a tender is not accepted in one of the subse ­ quent tendering procedures. However, deliveries which are not met because of such deferral are to be re-scheduled for the period starting on 4 January 1993. They are to be made at the rate initially planned in the above table. 2.6. On the initiative of the tenderer and with agreement of the authorities referred to in point 2.3 , deliveries may be made earlier than provided for in point 2.4. ANNEX II Standing invitation to tender for the free supply of common wheat flour to the victims of the conflict in what was formerly Yugoslavia (Regulation (EEC) No 3000/92) (tonnes) Number of the lot as Quantity of common Quantity of durum Tenderer's No referred to in point 1.1 wheat required as wheat required as of Annex I payment in kind payment in kind 1 2 3 4 5 17. 10. 92 Official Journal of the European Communities No L 301 /15 ANNEX III Take-over Certificate I, the undersigned, (name, first name, position of authority) acting on behalf of hereby certify that the following goods have been taken over : Product : Total quantity : (tonnes) Place and date of take-over : Rail wagon numbers/registration numbers of heavy goods vehicles (') Name and address of transport company Name of monitoring agency : Name and signature of its on-the-spot representative : Observations or reservations : Signature (Stamp) (') Delete where inapplicable .